Citation Nr: 0405044	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and J. S. 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989 and from November 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran in this action is seeking entitlement to service 
connection for a right shoulder disability.  The veteran 
contends that he injured his right shoulder during his first 
period of active military service.  A review of the claims 
folder reflects that the veteran's service medical records 
from his first period of active service have not been 
located.  In support of his claim, the veteran has submitted 
the testimony of a service comrade who testified to being 
with him when he injured his right shoulder during active 
military service.  At his November 2003 Board hearing, the 
veteran also testified that he had statements from his wife 
and mother in support of his claim; however, those statements 
have not been associated with the claims folder.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  The veteran filed his claim in March 
2000 and it is not yet final; therefore, the VCAA is 
applicable.

The record includes evidence of a current right shoulder 
disability and testimony from a service comrade that the 
veteran injured his right shoulder during his first period of 
active military service.  Under these circumstances, the 
Board concludes that there is insufficient medical evidence 
of record to make a decision on the veteran's claim and a 
remand for a VA examination is necessary.  Likewise, a remand 
is necessary to ensure that all available evidence has been 
associated with the claims folder, including the statements 
of the veteran's wife and mother, and to give the RO further 
opportunity to locate the veteran's service medical records 
from his first period of active service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he submit the statements of 
his wife and mother which he testified 
about during his November 2003 Board 
hearing.  Those statements should be 
associated with the claims folder.  

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his right shoulder disability 
since his first discharge from service in 
October 1989.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.

4.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his right 
shoulder disability.  The veteran's 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed and the findings 
reported in detail.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to identify any current right 
shoulder disability and associated 
symptomatology.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's right shoulder 
disability, if any, is at least as likely 
as not related to the veteran's first 
period of active service.  A complete 
rationale for any opinion expressed 
should be provided.  

5.  After any necessary notice and 
development has been completed, the RO 
should again review the record.  If any 
benefit sought on appeal for which a 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



